

115 HR 5107 IH: To direct the Secretary of Education to carry out a grant program to secure elementary schools and secondary schools.
U.S. House of Representatives
2018-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5107IN THE HOUSE OF REPRESENTATIVESFebruary 27, 2018Mr. Williams introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo direct the Secretary of Education to carry out a grant program to secure elementary schools and
			 secondary schools.
	
 1.Sense of CongressIt is the sense of Congress that the top priority of the Department of Education should be to keep American children safe in schools.
		2.Grant program to secure schools
 (a)In generalFrom the amounts appropriated to carry out this Act, the Secretary of Education shall award grants to local educational agencies to secure the elementary schools and secondary schools served by such agencies.
 (b)ApplicationTo receive a grant under this Act, a local educational agency shall submit an application to the Secretary of Education at such time, in such manner, and containing such information that the Secretary may require, which shall include the results of an independent security assessment.
 (c)Uses of fundsA local educational agency receiving a grant under this Act— (1)shall use such grant to make the necessary improvements to the security of the elementary schools and secondary schools served by the agency based upon the vulnerabilities determined in the individual security assessment completed by the agency under subsection (b);
 (2)may use such grant to cover the cost of such assessment; and (3)may not use such grant for expenses unrelated to the cost of such assessment or such necessary improvements.
 (d)FundsAny amounts appropriated or otherwise made available to the Secretary of Education for any purpose for a fiscal year may be made available for this Act for that fiscal year, notwithstanding any provision of law with respect to the purpose, reprogramming, or transfer of such amounts.
 (e)DefinitionsIn this Act: (1)ESEA termsThe terms elementary school, local educational agency, and secondary school have the meanings given such terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (2)Independent security assessmentThe term independent security assessment means an assessment— (A)conducted by an organization that does not have a business relationship with the local educational agency for which the assessment is being conducted; and
 (B)for which the content is determined by the Secretary of Education. 